Title: To Thomas Jefferson from John Langdon, 8 May 1803
From: Langdon, John
To: Jefferson, Thomas


          
            Dear Sr. 
            Portsmouth May 8th. 1803
          
          I pray you to accept my acknowledgement, for the papers sent me. I received last week a pamphlet which is consider’d of great importance, it is now rangg. thro’ the News papers, and will be republished here. We have reports every day that War has been declared between France and great Britain; let this be as it may, I hope America will remain at peace, which will give us great advantages. Our New Orleans Business has been happily settled, a little too soon for the British and American factions, that there has been an understanding between them, on the Declaration of War, I have no doubt.
          I have the honor to be with the greatest, respect, Dear Sr. most, sincerely your’s
          
            John Langdon
          
        